Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 1 of 11



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                             Case No.

  OSVALDO SOUFFRONT, JEFFRY                           )
  SOUFFRONT, and other similarly situated             )
  individuals,                                        )
                                                      )
                    Plaintiffs,                       )
                                                      )
  v.                                                  )
                                                      )
  INCLAN PAINTING &                                   )
  WATERPROOFING, CORP., LUIS                          )
  INCLAN, and BABAR INCLAN,                           )
                                                      )
                   Defendants.                        )

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiffs OSVALDO SOUFFRONT and JEFFRY SOUFFRONT (collectively,

  “Plaintiffs”) and other similarly situated individuals sue defendants INCLAN PAINTING &

  WATERPROOFING,           CORP.,     LUIS    INCLAN      and   BABAR     INCLAN     (collectively,

  “Defendants”) and allege:

                                          JURISDICTION

         1.      This is an action to recover money damages for unpaid overtime wages and

  retaliatory discharge under the laws of the United States.

         2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C.

  § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                               VENUE

         3.      Plaintiffs are residents of Miami-Dade County, Florida, within the jurisdiction of

  this Honorable Court. Plaintiffs are covered employees for purposes of the Act.


                                                                                                 1
Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 2 of 11



          4.      INCLAN      PAINTING      &   WATERPROOFING,           CORP.     (the   “Corporate

  Defendant”) and LUIS INCLAN and BABAR INCLAN (collectively, the “Individual

  Defendants”), are a Florida company and Florida residents, respectively, having their main place

  of business in Miami-Dade County, Florida, where Plaintiffs worked for Defendants, and at all

  times material hereto were and are engaged in interstate commerce. The Individual Defendants,

  upon information and belief, reside in Miami-Dade County, Florida.

                       COUNT I: WAGE AND HOUR VIOLATION BY
                INCLAN PAINTING & WATERPROOFING, CORP. (OVERTIME)

          5.      Plaintiffs re-adopt each factual allegation as stated in paragraphs 1-4 above as if

  set out in full herein.

          6.      This action is brought by Plaintiffs and those similarly situated to recover from

  the Corporate Defendant unpaid overtime compensation, as well as an additional amount as

  liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C.

  § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. Section 207(a)(1) of the

  Act states: “No employer shall employ any of his employees . . . for a work week longer than 40

  hours unless such employee receives compensation for his employment in excess of the hours

  above-specified at a rate not less than one and a half times the regular rate at which he is

  employed.”

          7.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

  engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate

  Defendant operates as an organization which sells and/or markets its services and/or goods to

  customers from throughout the United States and also provides its services for goods sold and

  transported from across state lines of other states, and the Corporate Defendant obtains and

                                                                                                   2
Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 3 of 11



  solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

  transmissions going over state lines to do its business, transmits funds outside the State of

  Florida, and otherwise regularly engages in interstate commerce, particularly with respect to its

  employees. Upon information and belief, the annual gross revenue of the Corporate Defendant

  was at all times material hereto in excess of $500,000 per annum, and/or Plaintiffs and those

  similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s

  requirements.

         8.       By reason of the foregoing, the Corporate Defendant is and was, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or

  Plaintiffs and those similarly situated were and/or are engaged in interstate commerce for the

  Corporate Defendant. The Corporate Defendant’s business activities involve those to which the

  Act applies. The Corporate Defendant is a construction company and, through its business

  activity, affects interstate commerce. The Plaintiffs’ work for the Corporate Defendant likewise

  always affects and affected interstate commerce. Plaintiffs were employed by the Corporate

  Defendant as a painters for the Corporate Defendant’s business.

                                     OSVALDO SOUFFRONT

         9.       While employed by the Corporate Defendant, Plaintiff OSVALDO SOUFFRONT

  (“Osvaldo”) worked approximately an average of 55 hours per week without being compensated

  at the rate of not less than one- and one-half times the regular rate at which he was employed.

  Osvaldo was employed as a painter performing the same or similar duties as that of those other

  similarly situated painter(s) whom Osvaldo observed working in excess of 40 hours per week

  without overtime compensation.



                                                                                                 3
Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 4 of 11



          10.        Osvaldo worked for the Corporate Defendant from approximately 03/28/2014 to

  12/17/2018. In total, Osvaldo worked approximately 138 compensable weeks under the Act, or

  138 compensable weeks if counted 3 years back from the date of the filing of the instant action.

          11.        The Corporate Defendant paid Osvaldo on average approximately $15.63 per

  hour.

          12.        However, the Corporate Defendant did not properly compensate Osvaldo for

  hours that Osvaldo worked in excess of 40 per week. Specifically, the Corporate Defendant paid

  Osvaldo $15.63 for all hours worked, but not at the overtime rate when Osvaldo worked more

  than 40 hours per week. Thus, Osvaldo is owed half time for each hour worked in excess of 40

  per week.

          13.        Osvaldo seeks to recover unpaid overtime wages accumulated from the date of

  hire and/or from 3 (three) years preceding the date of the filing of this Complaint.

          14.        Prior to the completion of discovery and to the best of Osvaldo’s knowledge, at

  the time of the filing of this Complaint, Osvaldo’s good faith estimate of his unpaid overtime

  wages is as follows:

          a. Actual Damages: $16,143.56

                i.      Calculation: $15.63 (hourly pay) x .5 (overtime rate) x 15 (approximate

                        number of overtime hours) x 138 (compensable weeks) = $16,143.56

          b. Liquidated Damages: $16,143.56

          c. Total Damages: $32,287.11 plus reasonable attorneys’ fees and costs of suit.

                                         JEFFRY SOUFFRONT

          15.        While employed by the Corporate Defendant, Plaintiff JEFFRY SOUFFRONT

  (“Jeffry”) worked approximately an average of 55 hours per week without being compensated at



                                                                                                     4
Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 5 of 11



  the rate of not less than one- and one-half times the regular rate at which he was employed.

  Jeffry was employed as a painter performing the same or similar duties as that of those other

  similarly situated painter(s) whom Jeffry observed working in excess of 40 hours per week

  without overtime compensation.

         16.         Jeffry worked for the Corporate Defendant from approximately 2015 to

  12/17/2018. In total, Jeffry worked approximately 138 compensable weeks under the Act, or 138

  compensable weeks if counted 3 years back from the date of the filing of the instant action.

         17.         The Corporate Defendant paid Jeffry on average approximately $15.63 per hour.

         18.         However, the Corporate Defendant did not properly compensate Jeffry for hours

  that Jeffry worked in excess of 40 per week. Specifically, the Corporate Defendant paid Jeffry

  $15.63 for all hours worked, but not at the overtime rate when Jeffry worked more than 40 hours

  per week. Thus, Jeffry is owed half time for each hour worked in excess of 40 per week.

         19.         Jeffry seeks to recover unpaid overtime wages accumulated from the date of hire

  and/or from 3 (three) years preceding the date of the filing of this Complaint.

         20.         Prior to the completion of discovery and to the best of Jeffry’s knowledge, at the

  time of the filing of this Complaint, Jeffry’s good faith estimate of unpaid overtime wages is as

  follows:

         a. Actual Damages: $16,143.56

               ii.      Calculation: $15.63 (hourly pay) x .5 (overtime rate) x 15 (approximate

                        number of overtime hours) x 138 (compensable weeks) = $16,143.56

         b. Liquidated Damages: $16,143.56

         c. Total Damages: $32,287.11 plus reasonable attorneys’ fees and costs of suit.




                                                                                                     5
Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 6 of 11



         21.     At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiffs and those

  similarly situated performed services and worked in excess of the maximum hours provided by

  the Act but no provision was made by the Corporate Defendant to properly pay them at the rate

  of time and one half for all hours worked in excess of forty hours (40) per workweek as provided

  in the Act. The additional persons who may become Plaintiffs in this action are weekly-paid

  employees and/or former employees of the Corporate Defendants who are and who were subject

  to the unlawful payroll practices and procedures of the Corporate Defendant and were not paid

  time and one half of their regular rate of pay for all overtime hours worked in excess of forty.

         22.     The Corporate Defendant knew and/or showed reckless disregard for the

  provisions of the Act concerning the payment of overtime wages and remains owing Plaintiffs

  and those similarly situated these overtime wages since the commencement of Plaintiffs’ and

  those similarly situated employees’ employment with the Corporate Defendant as set forth

  above, and Plaintiffs and those similarly situated are entitled to recover double damages. The

  Corporate Defendant never posted any notice, as required by Federal Law, to inform employees

  of their federal rights to overtime and minimum wage payments.

         23.     The Corporate Defendant willfully and intentionally refused to pay Plaintiffs

  overtime wages as required by the laws of the United States as set forth above and remains

  owing Plaintiffs these overtime wages since the commencement of Plaintiffs’ employment with

  the Corporate Defendant as set forth above.

         24.     Plaintiffs have retained the law offices of the undersigned attorney to represent

  them in this action and are obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF



                                                                                                     6
Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 7 of 11



           WHEREFORE, Plaintiffs and those similarly situated request that this Honorable Court:

           A. Enter judgment for Plaintiffs and other similarly situated and against the Corporate

                 Defendant on the basis of the Corporate Defendant’s willful violations of the Fair

                 Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

           B. Award Plaintiffs actual damages in the amount shown to be due for unpaid wages and

                 overtime compensation for hours worked in excess of forty weekly; and

           C. Award Plaintiffs an equal amount in double damages/liquidated damages; and

           D. Award Plaintiffs reasonable attorneys' fees and costs of suit; and

           E. Grant such other and further relief as this Court deems equitable and just.

                                            JURY DEMAND

           Plaintiffs and those similarly situated demand trial by jury of all issues so triable as of

  right.

                            COUNT II: WAGE AND HOUR VIOLATION BY
                          LUIS INCLAN and by BABAR INCLAN (OVERTIME)

           25.      Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1-24

  above as if set out in full herein.

           26.      At the times mentioned, the Individual Defendants were, and are now, the owners

  and/or officers of the Corporate Defendant. The Individual Defendants were employers of

  Plaintiffs and others similarly situated within the meaning of Section 3(d) of the Act in that these

  defendants acted directly or indirectly in the interests of the Corporate Defendant in relation to

  the employees of the Corporate Defendant, including Plaintiffs and others similarly situated. The

  Individual Defendants had operational control of the Corporate Defendant, were involved in the

  day-to-day functions of the Corporate Defendant, provided Plaintiffs with their work schedule,

  and are jointly liable for Plaintiffs’ damages.

                                                                                                    7
Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 8 of 11



           27.      The Individual Defendants are and were, at all times relevant, persons in control

  of the Corporate Defendant’s financial affairs and could cause the Corporate Defendant to

  compensate (or not to compensate) its employees in accordance with the Act.

           28.      The Individual Defendants willfully and intentionally caused Plaintiffs not to

  receive overtime compensation as required by the laws of the United States as set forth above

  and remain owing Plaintiffs these overtime wages since the commencement of Plaintiffs’

  employment with the Corporate Defendant as set forth above.

           29.      Plaintiffs have retained the law offices of the undersigned attorney to represent

  them in this action and are obligated to pay a reasonable attorneys’ fee.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs and those similarly situated request that this Honorable Court:

           A. Enter judgment for Plaintiffs and others similarly situated and against the Individual

                 Defendants on the basis of the Defendants’ willful violations of the Fair Labor

                 Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

           B. Award Plaintiffs actual damages in the amount shown to be due for unpaid wages and

                 overtime compensation for hours worked in excess of forty weekly; and

           C. Award Plaintiffs an equal amount in double damages/liquidated damages; and

           D. Award Plaintiffs reasonable attorneys’ fees and costs of suit; and

           E. Grant such other and further relief as this Court deems equitable and just.

                                            JURY DEMAND

           Plaintiffs and those similarly situated demand trial by jury of all issues so triable as of

  right.

                                  COUNT III:
            FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)

                                                                                                    8
Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 9 of 11



         RETALIATORY DISCHARGE AGAINST the CORPORATE DEFENDANT and
                           AGAINST LUIS INCLAN

          30.     Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1

  through 29 above as if set out in full herein.

          31.     Defendants willfully and intentionally refused to pay Plaintiffs their legally owed

  overtime wages as required by the laws of the United States and remain owing Plaintiff these

  wages as set forth above.

          32.     29 U.S.C. § 206(a)(3) states that it shall be unlawful for any person “to discharge

  or in any manner discriminate against any employee because such employee has filed any

  complaint or instituted or caused to be instituted any proceeding under or related to this chapter,

  or has testified or is about to testify in such proceeding . . . .”

          33.     Plaintiffs complained about unpaid wages to the Defendants on multiple

  occasions up until the time of their termination.

          34.     Specifically, Osvaldo complained about his unpaid overtime and about not being

  paid at all (not even his minimum wages) from mid November 2018 through December 2018.

  Similarly, Jeffry complained about not being paid at all (not even his minimum wages) from mid

  November 2018 through December 2018.

          35.     In response, on or about December 17, 2018, the Individual Defendant LUIS

  INCLAN and the Corporate Defendant discharged Osvaldo and constructively discharged Jeffry1

  (Jeffry quit because he could not afford to work for free).

          36.     The motivating factors, which caused Plaintiffs’ discharge as described above,

  were the complaints seeking the payment of overtime/minimum wages from the Defendants. In



  1
   Luis Inclan and the Corporate Defendant gave Jeffry two checks to supposedly pay for his work
  of November and December of 2018. The checks had no funds.
                                                                                                   9
Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 10 of 11



   other words, Plaintiffs would not have been fired but for their complaints about unpaid

   overtime/minimum wages.

            37.      Individual Defendant LUIS INCLAN’s and Corporate Defendant’s termination of

   Plaintiffs was in direct violation of 29 U.S.C. § 215(a)(3) and, as a direct result, Plaintiffs have

   been damaged.

                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs requests that this Honorable Court:

            A. Enter a judgment against INCLAN PAINTING & WATERPROOFING, CORP. and

                  against LUIS INCLAN for all back wages from the date of discharge to the present

                  date and an equal amount of back wages as liquidated damages, attorneys’ fees, costs,

                  and;

            B. Reinstatement and promotion and injunctive relief prohibiting INCLAN PAINTING

                  & WATERPROOFING, CORP. and LUIS INCLAN from discriminating in the

                  manner described above, emotional distress and humiliation, pain and suffering, front

                  wages, as well as other damages recoverable by law under 29 U.S.C. § 216(b).

                                             JURY DEMAND

            Plaintiffs and those similarly situated demand trial by jury of all issues so triable as of

   right.

   Dated: 05/21/2019.

                                                          Respectfully submitted,

                                                          By:__/s/ R. Martin Saenz
                                                          R. Martin Saenz, Esquire
                                                          Fla. Bar No.: 0640166
                                                          Email: msaenz@saenzanderson.com

                                                          SAENZ & ANDERSON, PLLC

                                                                                                    10
Case 1:19-cv-22044-MGC Document 1 Entered on FLSD Docket 05/21/2019 Page 11 of 11



                                           20900 NE 30th Avenue, Ste. 800
                                           Aventura, Florida 33180
                                           Telephone: (305) 503-5131
                                           Facsimile: (888) 270-5549




                                                                            11
